DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 21 (the claimed invention) is allowed.
A Terminal Disclaimer for US 15/630,853 was filed on 11/19/21.


Reasons for Patent Eligibility under 35 USC §101

The claimed invention overcomes 101. Applicant's arguments regarding 101 filed in the response on 8/17/21, in light of the below examiner’s amendments, were fully considered and are persuasive in light of the 2019 Patent Eligibility Guidance (PEG). Related to the analysis: 

Step 1: The claims are directed to a method or system? YES 

Step 2A-PRONG 1: The limitations of Claim 1 (additional elements are emphasized in bold and to be removed to identify the abstract idea):



a network-connected transaction product management computer comprising a processor, a memory, and programming instructions, the programming instructions, when executed by the processor, cause the processor to: 
receive a plurality of connections from a plurality of user devices;
receive a plurality of connections from a plurality of external services;
receive a wallet container comprising a plurality of transaction product accounts, each transaction product account associated with a value unit type and a quantity of value units of a plurality of types of value units, the wallet container associated with a first user device of a plurality of user devices, the wallet container comprising a predefined wallet sequence for determining an order of usage the plurality of transaction product accounts;
send the plurality of transaction product accounts consistent with the predefined wallet sequence and the quantity of value units associated with each of the plurality of transaction product accounts to a graphical user interface associated with the first user device, the graphical user interface operable to rearrange the predefined wallet sequence, the graphical user interface further operable to enable each of the plurality of transaction product accounts, to be toggled for prioritization via user input from the first user device;
receive a primary wallet sequence from the first user device, the primary wallet sequence comprising a rearrangement of at least one of the plurality of transaction product accounts comprised within the predefined wallet sequence;
receive, from a first external service, a first transaction of a plurality of transactions;
determine a transaction value unit type associated with the first transaction;

receive, from the first user device, a toggle for one or more transaction product accounts of the plurality of transaction product accounts;  
create a secondary wallet sequence comprising the toggled one or more transaction product accounts, the secondary wallet sequence determining an order of usage of the toggled one or more transaction product accounts, the order of usage of the secondary wallet sequence’s toggled one or more transaction product accounts consistent with the primary wallet sequence, wherein the primary wallet sequence and the secondary wallet sequence is transformed into at least one application programming interface (API) used to create multiple utilization products for the first user device;
create a utilization product defining a prioritized order of usage for processing the first transaction, the prioritized order of usage of the utilization product for processing the first transaction determined by a sequence of: the matched at least one of the plurality of transaction product accounts followed by the toggled one or more transaction product accounts from the secondary wallet sequence followed by remaining transaction product accounts from the primary wallet sequence, wherein each of the multiple utilization products are generated based on a respective transaction value unit type for each of the plurality of transactions;
display the utilization product on the graphical user interface of the first user device;     
determine a target value unit type associated with the first transaction;

activate the utilization product of the multiple utilization products based on the determined target value unit type;
start a running total based on the transaction amount;
iteratively evaluate each transaction product account sequentially within the utilization product based on the order of usage of the utilization product for processing the first transaction;
update the running total by subtracting the transaction amount from a converted quantity of value units associated with each transaction product account, wherein the converted quantity of value units corresponds to available target value units and other value units that are converted to the target value units when available target value units have been exhausted;
transfer the converted quantity of value units to a holding transaction product account associated with the first transaction when the running total reaches zero;
upon the iterative evaluation of all transaction product accounts comprised within the utilization product:
send a transaction declined message to the first external service when the running total is greater than zero;
otherwise, 
receive a password from the first user device to release the converted quantity of value units from the holding transaction product account to a payee account;
send an authorization message to the first external service;
send the transaction declined message or the authorization message to the graphical user interface of the first user device.



includes a process that under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity, specifically a commercial or legal interaction of managing transaction products.  YES, the claims are abstract. 


Step 2A-PRONG 2: Is the judicial exception integrated into a practical application?  The limitations, identified at least by the additional elements in the above analysis, are indicative of integration into a practical application.  The limitations apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Further arguments presented (p. 12-14) from 8/17/21, provide further nexus to integration into a practical application:

“the claim in example 37 rearranges (i.e., creates an ordered list of icons) in a practical and useful manner based on a data point for each icon. The practicality of the claim is that the ordered list is created and displayed on a GUI to create a practical application. That is to say the practicality does not come from the usage over time, but it is affected by user interaction to determine how the ordered list of icons will be displayed.12..Similarly, in the instant invention, the claims receive connections from network- connected devices whereby the participant devices are operable to receive a predefined ordered list of wallets and present the list on an associated graphical user interface. The user device, via the graphical user interface is then operable to change the ordering of the predefined list to create a primary sequence and then further toggle the list to create a second sequence (referred to in layman's terms as a "quick spend" or a "prioritization of a subset of wallets") whereby the processor then uses these data points to create an "ordered list" (similar to example 37), also referred to as and "order of usage" comprising a nested ordered list based on the user manipulated primary sequence and then receiving a prioritization (or toggling) of a subset of the transaction accounts within the primary sequence. That is, a nested definition of how through, in part via user manipulation, a novel algorithm will sequence the plurality of wallets for ordering practical usage of electronic wallets in conjunction with an identification of target value units and usage of an associated target value unit wallet. Applicant notes that, advantageously, the system and method presented in the claims, by leveraging a nested sequence in conjunction with a target value unit, provide an improvement over systems known in the art to, "allows the designation and manipulation of multiple value unit wallets that allow an end user to designate which types of value units in a transaction product account may be implemented on a per-transaction basis such that a person may perform a transaction in one value unit and settle it using another." (Applicant: 9[0008]) providing a benefit of, "[a] creation of the transaction product specifically may decrease the fees associated with value unit exchange." (Applicant: 9[0008])) providing a more efficient mechanism for processing transaction by complete control of a variety of wallets, that is, "allow[ing] the nominal usage of multiple types of value unit exchanges such as digital currencies (e.g. bitcoin), fiat currency, consumer rewards (e.g. loyalty points) and other types of value units to be used on a per-transaction basis by an end user" (Applicant: 9[0010]) unavailable in systems known in the art. Said differently, this provides an improvement in the computer by (1) allowing a sequence of wallets to be defined and then (2) wallets within the sequence to be toggled (prioritized) to in effect create a utilization product, and (3) a resultant computer-generated sequence of wallets to process transactions”.

Therefore, the claimed invention is eligible under step 2a prong 2.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was provided via email correspondence on 11/19/21 and based on an interview with Gustavo Martin (Applicant’s representative) on 11/16/21.

The application has been amended as follows: 

Claim 21. (Currently amended) An electronic nested-wallet sequencing system comprising: 
a network-connected transaction product management computer comprising a processor, a memory, and programming instructions, the programming instructions, when executed by the processor, cause the processor to: 
receive a plurality of connections from a plurality of user devices;
receive a plurality of connections from a plurality of external services;
receive a wallet container comprising a plurality of transaction product accounts, each transaction product account associated with a value unit type and a quantity of value units of a plurality of types of value units, the wallet container associated [[to]] with a first user device of a plurality of user devices, the wallet container comprising a predefined wallet sequence for determining an order of usage 
send the plurality of transaction product accounts consistent with the predefined wallet sequencethe quantity of value units associated [[to]] with each of the plurality of transaction product accounts to a graphical user interface associated with the first user device, the graphical user interface operable to rearrange the predefined wallet sequence, the graphical user interface further operable to enable each for prioritization via user input from the first user device;
receive a primary wallet sequence from the first user device, the primary wallet sequence comprising a rearrangement of [[the]] at least one of the plurality of transaction product accounts comprised within the predefined wallet sequence;
receive, from a first external service, a first transaction of a plurality of transactions;
determine a transaction value unit type associated with the first transaction;
match the transaction value unit type with the value unit type associated with at least one of the plurality of transaction product accounts comprised within the predefined wallet sequence;
receive, from the first user device, a toggle for or more transaction product accounts of 
create a secondary wallet sequence comprising the one or more transaction product accounts, the secondary wallet sequence determining an order of usage of the one or more transaction product accounts, the order of usage of the secondary wallet sequence’s toggled one or more transaction product accounts consistent with , wherein the primary wallet sequence and the secondary wallet sequence is transformed into at least one application programming interface (API) used to create multiple utilization products for the first user device;
create a utilization product defining a[[n]] prioritized order of usage for processing the first transaction, the prioritized order of usage of the utilization product for processing the first transaction determined by [[the]] a sequence of: the matched at least one of the plurality of transaction product accounts followed by the toggled one or more transaction product accounts from the secondary wallet sequence followed by [[a]] remaining , wherein each of the multiple utilization products are generated based on a respective transaction value unit type for each of the plurality of transactions;
display the utilization product on the graphical user interface of the first user device;     
determine a target value unit type associated with the first transaction;
determine a transaction amount corresponding to the target value unit type based on the first transaction;
activate the utilization product of the multiple utilization products based on the determined target value unit type;
start a running total based on the transaction amount;
iteratively evaluate each transaction product account sequentially of the utilization product for processing the first transaction;[[:]]
update the running total by subtracting the transaction amount from a converted quantity of value units associated with each transaction product account, wherein the converted quantity of value units corresponds to available target value units and other value units that are converted to the target value units when available target value units have been exhausted;
transfer the converted quantity of value units to a holding transaction product account associated with the first transaction when the running total reaches zero;
upon the iterative evaluation 
send a transaction declined message to the first external service when [[upon]] the running total is greater than zero 

otherwise, 
receive a password from the first user device to release the converted quantity of value units from the holding transaction product account to a payee account;
send an authorization message to the first external service;
send the transaction declined message or the authorization message to the graphical user interface of the first user device


REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.


The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.


Most Relevant Prior Art:

Bondesen (US 20150254770) provides a multi-wallet, multi-token payment device that is capable of converting tokens to other currencies.

Wilczynski (US 20160180332) provides a method/system to automatically modify relationships between digital wallet assets based on shared attributes and events/activities of the digital wallet assets and process transactions through an ordered application of resources from two or more digital wallet assets.

Maeng (US 10546289) provides a method/system determining a wallet element for a transaction from among plurality of elements in a mobile wallet application operating on a mobile device with automatic element selection.


Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Sharma (US 20170061427) provides a method for managing digital wallets via a wallet container.

Ready (US 20150066691) provides a method for facilitating a digital wallet transaction via a recommendation of the most applicable digital wallets based on various factors, such as user location, type and amount of purchase, type of merchant and/or mood of the user.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Examiner, Art Unit 3695